                                                       1   Robin E. Perkins, Esq. (NV Bar No. 9891)
                                                           Tanya N. Lewis, Esq. (NV Bar No. 8855)
                                                       2   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       3   Las Vegas, NV 89169
                                                           Telephone: (702) 784-5200
                                                       4   Facsimile: (702) 784-5252
                                                           Email: rperkins@swlaw.com
                                                       5          tlewis@swlaw.com

                                                       6   Attorneys for Plaintiff U.S. Bank National Association

                                                       7

                                                       8                               UNITED STATES DISTRICT COURT
                                                       9                                       DISTRICT OF NEVADA
                                                      10
                                                           U.S. BANK NATIONAL ASSOCIATION, as
                                                      11   Trustee for Credit Suisse First Boston              Case No. 2:17-cv-01485-JCM-PAL
                                                           Mortgage Securities Corp., CSFB Mortgage
                                                      12   Pass-Thru Certificates, Series 2005-5,
             3883 Howard Hughes Parkway, Suite 1100




                                                                                 Plaintiff,                 STIPULATION AND ORDER TO
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169




                                                                                                            EXTEND DISPOSITIVE MOTION
                                                           vs.                                              BRIEFING SCHEDULE
                         LAW OFFICES

                          702.784 .5200




                                                      14
                               L.L.P.




                                                      15   SFR INVESTMENTS POOL 1, LLC, a
                                                           Nevada limited-liability company;
                                                      16   SOUTHERN HIGHLANDS COMMUNITY                     (FOURTH REQUEST)
                                                           ASSOCIATION, a Nevada non-profit
                                                      17   corporation; ALESSI & KOENIG, LLC, a
                                                           Nevada limited-liability company,
                                                      18
                                                                                 Defendants.
                                                      19

                                                      20
                                                           AND ALL RELATED ACTIONS
                                                      21

                                                      22         STIPULATION AND ORDER TO EXTEND DISPOSITIVE MOTION DEADLINE
                                                      23                                      AND BRIEFING SCHEDULE
                                                      24           Pursuant to Fed. R. Civ. P. 26(f), and Local Rules 6-1, 26-1 and 26-4, U.S. BANK
                                                      25   NATIONAL ASSOCIATION, as Trustee for Credit Suisse First Boston Mortgage Securities
                                                      26   Corp., CSFB Mortgage Pass-Thru Certificates, Series 2005-5 (“U.S. Bank”), Mortgage Electronic
                                                      27   Registration Systems, Inc. (“MERS”), and SFR Investments Pool 1, LLC (“SFR”) (collectively,
                                                      28   the “Stipulating Parties”), by and through their respective undersigned counsel of record, submit

                                                                                                         -1-
                                                       1   this Stipulation and Proposed Order to extend the dispositive motion briefing deadlines in this

                                                       2   action.     This is the Stipulating Parties’ fourth request for extension of dispositive motion

                                                       3   deadlines 1.

                                                       4             The parties filed their Motions for Summary Judgment on October 12, 2018, per the
                                                       5   operative deadlines. This is the first request for an extension to file the Oppositions. The current
                                                       6   deadline to file Responses is November 9, 2018 and the Stipulating Parties are seeking a twelve
                                                       7   day extension, until November 21, 2018. The Stipulating Parties also seek a one week extension
                                                       8   of the Reply deadline. The current deadline is December 14, 2018; the parties seek an extension
                                                       9   to December 21, 2018.
                                                      10             This request to extend the deadlines is made in good faith, and is not for purpose of delay
                                                      11   or prejudice to any party, but to allow all parties to have enough time to fully brief their
                                                      12   dispositive motions. Pursuant to LR 26-4, good cause exists to grant this request within 21 days
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   of the Response deadline, as the parties only recently became aware within the last week that a
                    Las Vegas, Nev ada 89169
                         LAW OFFICES

                          702.784 .5200




                                                      14   brief period of additional time would be needed to complete the Responses.
                               L.L.P.




                                                      15             The requested extension will not result in undue delay or prejudice to any party, as the
                                                      16   parties previously stated in their Joint Interim Status Report [Docket No. 33] that their earliest
                                                      17   available date for trial for this matter is April 29, 2019.
                                                      18   ///
                                                      19   ///
                                                      20   ///
                                                      21   ///
                                                      22   ///
                                                      23   ///
                                                      24   ///
                                                      25   ///
                                                      26
                                                           1
                                                             The first request to extend the dispositive motion deadline was contained in the stipulation and
                                                      27   order to extend discovery [Docket No. 36], entered by this Court on April 3, 2018, and the second
                                                           request to extend was entered as an order of this Court on June 12, 2018 [Docket No. 62]. The
                                                      28   third request to extend was entered as an order of this Court on August 17, 2018 [Docket No. 68].

                                                                                                             -2-
                                                       1   ///

                                                       2

                                                       3         A. Proposed Schedule for Dispositive Motions

                                                       4

                                                       5               EVENT                 EXISTING DEADLINE                 NEW DEADLINE

                                                       6   Dispositive motions             October 12, 2018               Closed
                                                           Response to dispositive         November 9, 2018               November 21, 2018
                                                       7   motions
                                                           Reply brief in support of       December 14, 2018              December 21, 2018
                                                       8   dispositive motion
                                                       9   Pre-trial order and FRCP        November 9, 2018, or 30 days 30 days after decision on the
                                                           26(a)(3) disclosures            after     decision  on    any dispositive motions.
                                                      10                                   dispositive motion, whichever
                                                                                           is later.
                                                      11
                                                           Dated this 7th day of November, 2018            Dated this 7th day of November, 2018
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           SNELL & WILMER L.L.P.                           KIM GILBERT EBRON
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169
                         LAW OFFICES

                          702.784 .5200




                                                      14   /s/ Tanya N. Lewis                              /s/ Diana S. Ebron
                               L.L.P.




                                                           Robin E. Perkins, Esq.(NV Bar No. 9891)         Diana S. Ebron, Esq. (NV Bar 10580)
                                                      15   Tanya N. Lewis, Esq. (NV Bar No. 8855)          Jacqueline A. Gilbert, Esq. (NV Bar 10593)
                                                           3883 Howard Hughes Parkway, Suite 1100          Karen L. Hanks, Esq. (NV Bar 9578)
                                                      16   Las Vegas, NV 89169
                                                           Attorneys for Plaintiff U.S. Bank               7625 Dean Martin Drive, Suite 110
                                                      17   National Association                            Las Vegas, Nevada 89139-5974
                                                                                                           (signature affixed with permission)
                                                      18                                                   Attorneys for Defendant SFR Investments
                                                                                                           Pool 1, LLC
                                                      19

                                                      20                                             ORDER

                                                      21                                                      IT IS SO ORDERED:

                                                      22
                                                                                                              UNITED STATES MAGISTRATE JUDGE
                                                      23                                                              November 8, 2018
                                                                                                              DATED:
                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                       -3-
                                                       1

                                                       2

                                                       3                                    CERTIFICATE OF SERVICE
                                                       4            I hereby certify that on this date, I electronically transmitted the foregoing
                                                       5   STIPULATION AND ORDER TO EXTEND DISPOSITIVE MOTION BRIEFING
                                                       6   SCHEDULE with the Clerk of Court for the U.S. District Court, District of Nevada by using the
                                                       7   CM/ECF system for filing and transmittal of a Notice of Electronic Filing to all counsel in this
                                                       8   matter; all counsel being registered to receive Electronic Filing.
                                                       9            DATED: November 7, 2018
                                                      10

                                                      11                                                  /s/ Susan Ballif
                                                                                                         An employee of SNELL & WILMER L.L.P.
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           4815-1142-5402
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169
                         LAW OFFICES

                          702.784 .5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                           -4-
